                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

ROY NATHANIEL MACDONALD                                                          PLAINTIFF

v.                                    Civil No. 4:17-cv-04118

SERGEANT B. GRIFFIE; CORPORAL
R. HENDERSON; HANNING; CORPORAL
C. PATTERSON; OFFICER ROGERS;
OFFICER SANDERS; and OFFICER
SCHOUMAKER                                                                  DEFENDANTS


                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

ROY NATHANIEL MACDONALD                                                          PLAINTIFF

v.                                    Civil No. 4:18-cv-04024

NURSE S. KING; NURSE LORI; NURSE
CHELSIE; OFFICER SHOEMAKER; CORPORAL
SANDERS; SERGEANT HENDERSON;
SERGEANT GRIFFIE; CORPORAL ROGERS;
OFFICER PATTERSON; and OFFICER HANNING                                       DEFENDANTS

                                             ORDER

       Plaintiff Roy Nathaniel MacDonald filed pro se action Civil No. 4:17-cv-04118 on

December 18, 2017. (ECF No. 1). On February 20, 2018, Plaintiff filed pro se action Civil No.

4:18-cv-04024. (ECF No. 1). Before the Court in Case No. 4:17-cv-04118 and Case No. 4:18-cv-

04024 are the Miller County Defendants’ Motions to Consolidate. (ECF Nos. 53, 65). The Court

finds no response from Plaintiff is necessary to rule on these motions.



                                                 1 
 
       Upon review of the files in the above captioned matters, I find these actions involve

common questions of law and fact and for such reason these matters should be and hereby are

consolidated for pretrial and trial pursuant to the provisions of Rule 42 of the Federal Rules of

Civil Procedure.    Accordingly, Defendants’ Motions to Consolidate (ECF Nos. 53, 65) are

GRANTED.

       The clerk is directed to file a copy of this Order in each case listed above. In the

future, case number 4:17-cv-04118 shall be considered the lead case and all pleadings will be

docketed to that case. All pleadings docketed after the entry of this Order shall contain both

case numbers. The Clerk is directed to add to the lead case number 4:17-cv-04118 any

Defendants named in case 4:18-cv-04024 who were not previously listed as Defendants in

case 4:17-cv-04118.

       The deadlines set forth in the Initial Scheduling Orders in each case shall remain the same

EXCEPT the deadline for the parties to file motions for summary judgment. The new deadline

to file motions for summary judgment is April 12, 2019.

        IT IS SO ORDERED this 19th day of March 2019.

                                            /s/ Barry A. Bryant
                                            HON. BARRY A. BRYANT
                                            UNITED STATES MAGISTRATE JUDGE
 

 

 

 

                                                 




                                                2 
 
